Duncan, Judge
(concurring in part and dissenting in part):
I agree with Judge Quinn that Prosecution Exhibit 3 should not have been received in evidence, United States v Greenwell, 19 USCMA 460, 42 CMR 62 (1970), and would answer the certified question in the affirmative. I disagree, however, with the conclusions relative to the admissibility of Prosecution Exhibit 4. Since the appellant was sentenced to confinement at hard labor as the result of the special (Exhibit 4) court-martial, I would hold that it was improperly admitted for the reasons set forth in my separate opinion in United States v Henry, 22 USCMA 328, 46 CMR 328 (June 8, 1973).